         Case 1:21-cr-00046-RDM Document 44 Filed 07/11/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   §
                                           §
                                           §
v.                                         §         Case No. 21-CR-00046-RDM
                                           §
PATRICK MONTGOMERY and                     §
BRADY KNOWLTON,                            §
                                           §
        Defendants                         §

        DEFENDANTS’ JOINT MOTION FOR LEAVE TO FILE
 REPLY TO THE GOVERNMENT’S MEMORANDUM IN OPPOSITION TO
DEFENDANTS’ MOTION TO DISMISS COUNT TEN OF THE INDICTMENT

TO THE HONORABLE RANDOLPH D. MOSS, UNITED STATES DISTRICT
JUDGE FOR THE DISTRICT OF COLUMBIA:

        PATRICK MONTGOMERY and BRADY KNOWLTON, the Defendants in the

above styled and numbered cause, by and through their respective, undersigned coun-

sel, respectfully request leave to file their joint reply to the Government’s Response

(Doc. 41) to their Motion to Dismiss Count Ten of the Indictment (Doc. 39).

1. Local Criminal Rule 47 of this Court provides that, “[w]ithin seven days after ser-

     vice of the memorandum in opposition the moving party may serve and file a reply

     memorandum.”

2. The Government filed their Memorandum in Opposition to Defendant’s Motion to

     Dismiss Count Ten of the Indictment on June 29, 2021 (Doc. 41). Although a cer-

     tificate of service was not included on the Memorandum, Defendants acknowledge

     that they were served with the same on that same date by email and notification

     via CM/ECF.



                                          1
        Case 1:21-cr-00046-RDM Document 44 Filed 07/11/21 Page 2 of 4




3. Because of obligations of Defendant Brady Knowlton’s undersigned counsel in

   other cases, as well as because of efforts to coordinate a joint reply with counsel

   for Defendant Patrick Montgomery, the undersigned counsel were unable to com-

   plete and file their reply within the required time set out in Rule 47.

4. Defendants submit that their Joint Reply to the Government’s Memorandum in

   Opposition to Defendants’ Motion to Dismiss Count Ten of the Indictment, at-

   tached hereto as an exhibit, will substantially aid this Court in resolving the mo-

   tion and serve the best interests of justice.

5. No trial datea or motions deadlines have been set in this case. A status conference

   is presently scheduled for July 28, 2021.

      WHEREFORE, PREMISES CONSIDERED, the Defendants respectfully re-

quest this Honorable Court grant them leave to file their Joint Reply to the Govern-

ment’s Memorandum in Opposition to Defendants’ Motion to Dismiss Count Ten of

the Indictment.

Date: July 11, 2021                     Respectfully Submitted,

                                        RONALD SULLIVAN LAW, PLLC

                                        by: /s/ Ronald S. Sullivan Jr.
                                        RONALD S. SULLIVAN JR.
                                        D.C.D.C. Bar ID 451518
                                        rsullivan@ronaldsullivanlaw.com

                                        1300 I Street NW
                                        Suite 400 E
                                        Washington, DC 2005
                                        Telephone: (202) 935-4347
                                        Fax: (617) 496-2277
                                        MAYR LAW, P.C.



                                           2
Case 1:21-cr-00046-RDM Document 44 Filed 07/11/21 Page 3 of 4




                           by: /s/ T. Brent Mayr
                           T. BRENT MAYR
                           Texas State Bar Number 24037052
                           D.C.D.C. Bar ID TX0206
                           bmayr@mayr-law.com

                           5300 Memorial Dr., Suite 750
                           Houston, TX 77007
                           Telephone: 713-808-9613
                           Fax: 713-808-9613

                           WAGNER PLLC

                           by: /s/ Camille Wagner
                           CAMILLE WAGNER
                           DC Bar No. 1695930
                           law@myattorneywagner.com

                           1629 K Street NW, Suite 300
                           Washington, DC 20006
                           (202) 630-8812

                           ATTORNEYS FOR THE DEFENDANT,
                           BRADY KNOWLTON

                           A.J. KRAMER
                           FEDERAL PUBLIC DEFENDER

                           by: /s/ Dani Jahn
                           DANI JAHN
                           Assistant Federal Public Defender

                           625 Indiana Avenue, N.W., Ste 550
                           Washington, D.C. 20004
                           (202) 208-750

                           ATTORNEY FOR THE DEFENDANT,
                           PATRICK MONTGOMERY




                              3
       Case 1:21-cr-00046-RDM Document 44 Filed 07/11/21 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this motion was sent to Counsel for the

Government, Elizabeth Kelley, on July 11, 2021, via CM/ECF and email.

                                       /s/ T. Brent Mayr
                                       T. BRENT MAYR




                                          4
